Citation Nr: 0606934	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-08 491	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for granuloma of the 
liver and spleen.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of an 
allergic reaction to shellfish.

6.  Entitlement to service connection for residuals of a left 
eye injury.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fractured left ankle.

9.  Entitlement to an initial rating in excess of 10 percent 
for post-operative left mastectomy.

10.  Entitlement to a compensable initial rating for tinea 
barbae.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 4, 1978, to 
March 31, 1998; he had 2 years, 11 months, and 22 days of 
active service prior to March 4, 1978.

By a decision entered in July 1998, the RO denied service 
connection for residuals of a right ankle injury, a heart 
disability, granuloma of the liver and spleen, hypertension, 
residuals of an allergic reaction to shellfish, residuals of 
a left eye injury, bilateral foot disability, and 
pseudofolliculitis barbae.  Service connection was awarded 
for residuals of a fractured left ankle and for post-
operative mastectomy; noncompensable ratings were assigned 
for each.  A notice of disagreement (NOD) with that decision 
was received from the veteran in August 1998.  It was noted 
that the disagreement was with the regard to all issues.  In 
February 2000, the RO issued a statement of the case (SOC) as 
to the issues of service connection for residuals of a right 
ankle injury, a heart disability, granuloma of the liver and 
spleen, hypertension, residuals of an allergic reaction to 
shellfish, residuals of a left eye injury, and pes planus 
(previously referred to as a bilateral foot disability).  The 
SOC did not address the rating issues.  By a decision entered 
in February 2000, the RO awarded 10 percent disability 
ratings for the veteran's service-connected residuals of a 
fractured left ankle and post-operative left mastectomy.  
Service connection for tinea barbae (previously referred to 
as pseudofolliculitis barbae) was awarded with a 
noncompensable disability rating assigned.  A notice of 
disagreement with the February 2000 decision was received 
from the veteran in March 2000.  It was noted that the 
disagreement was with the regard to the assigned disability 
ratings for residuals of a fractured left ankle, post-
operative left mastectomy and tinea barbae.  The veteran 
perfected his appeal of the service connection issues with 
the submission of a VA Form 9 received at the RO later in 
March 2000.  He included the issues of increased ratings for 
residuals of a fractured left ankle, post-operative left 
mastectomy and tinea barbae on the Form 9.  However, the RO 
did not issue a statement of the case on these rating issues 
until April 2000.  The RO issued a supplemental statement of 
the case (SSOC) as to all issues in April 2003.

The veteran requested that he be afforded a hearing when he 
filed his substantive appeal in March 2000.  The veteran was 
informed in April 2000 that he was scheduled for a hearing at 
the RO in May 2000.  In May 2000, the veteran's 
representative submitted a letter and informed the RO that 
the veteran had requested that the hearing be postponed.  In 
September 2003 the veteran submitted a letter in which he 
requested to cancel a hearing scheduled at the RO that same 
month.  As the veteran withdrew the request for a hearing, 
the Board will adjudicate the veteran's claim based on the 
evidence of record.  38 C.F.R. § 20.704(e) (2005).  

(Consideration of the claims for service connection for 
residuals of an allergic reaction to shellfish and for 
increased ratings for residuals of a fractured left ankle, 
post-operative left mastectomy and tinea barbae is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)




FINDINGS OF FACT

1.  An exostosis of the right distal tibia and granuloma of 
the liver and spleen likely had their origin during the 
veteran's period of active military service.  

2.  The veteran does not have a current diagnosis of 
hypertension.

3.  The veteran does not have any currently shown heart 
disability or residuals of a left eye injury.

4.  The veteran's pes planus is not attributable to service.  


CONCLUSIONS OF LAW

1.  The veteran's exostosis of the right distal tibia and 
granuloma of the liver and spleen were incurred during active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  

2.  The veteran does not have hypertension or a heart 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

3.  The veteran does not have residuals of a left eye injury 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

4.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from March 1978 to March 
1998.  Service medical records (SMRs) for the period from 
January 1981 to December 1997 were associated with the claims 
file.  A report of medical examination dated in January 1981 
reveals that the veteran's blood pressure was recorded as 
120/70.  In August 1983 the veteran was seen for complaints 
of chest pain and shortness of breath.  He displayed anxiety 
and had some sweating.  His blood pressure was recorded as 
138/100.  An electrocardiogram (EKG) and blood work were 
noted to be normal.  A periodic report of medical examination 
dated in October 1988 reveals that the veteran's blood 
pressure was recorded as 114/68.  A chest x-ray obtained in 
October 1989 revealed no evidence of active inflammatory 
disease.  The cardiac silhouette was normal with no evidence 
of chamber enlargement.  The mediastinum, great vessels, 
pleura, diaphragms, and bony thorax were unremarkable.  In 
December 1990 the veteran sustained a laceration to the left 
eyebrow.  He did not lose consciousness.  No foreign bodies 
were observed.  Sutures were placed to close the wound.  His 
blood pressure was recorded as 126/78.  The veteran was seen 
for a followup for his left brow laceration in January 1991.  
The examiner noted that there was no sign of infection and 
all sutures were intact.  His blood pressure was recorded as 
130/70.  A Holter report was obtained in February 1991.  The 
report revealed occasional ventricular ectopic beats but was 
otherwise normal.  The veteran twisted his right ankle 
playing basketball in June 1991.  His blood pressure was 
recorded as 144/84.  The right ankle was noted to be swollen 
and tender to palpation.  He was diagnosed with a right ankle 
sprain.  An x-ray revealed no fracture or dislocation.  Soft 
tissue swelling was noted about the ankle joint.  An 
exostosis was evident on the superior aspect of the talus and 
on the medial aspect of the tibia.  In April 1992 the veteran 
reported "heart problems."  He said that his heart 
fluctuated and jumped and felt like it was going to jump out 
of his chest.  He denied lightheadedness, dizziness, and 
shortness of breath.  His blood pressure was recorded as 
128/86.  A chest x-ray revealed no acute cardiopulmonary 
process.  The heart was not remarkable in size or shape.  A 
Holter report revealed episodes of sinus arrhythmia with no 
significant dysrhythmia.  The veteran reported heart problems 
in April 1994.  His blood pressure was recorded as 132/84.  
He complained of occasional palpitations.  He denied chest 
pain and he said he felt no dysrhythmia at that time.  He 
reported that he did not seek medical attention when he felt 
the palpitations.  He was seen for a followup later in April 
1994 and he was noted to have subjective palpitations.  
Examination and EKG were noted to be normal.  His blood 
pressure was recorded as 126/74.  Another followup in April 
1994 revealed that Holter, chem 20, and thyroid function 
tests were all normal.  The examiner said that the Holter did 
not reveal significant tachyarrhythmias.  Occasional 
premature ventricular contractions were seen.  His blood 
pressure was recorded as 140/78.  The veteran reported 
palpitations again in July 1994.  A dental consultation dated 
in November 1994 noted that the veteran was seen for high 
blood pressure.  A five-day blood pressure check was noted to 
be normal and the examiner said the veteran did not have 
hypertension.  In December 1994 the veteran was seen for a 
followup from dental for blood pressure checks.  His blood 
pressure was listed as 130/90.  A five-day blood pressure 
check was noted to be normal.  He was cleared for dental 
work.  The veteran reported left side pain and left upper 
quadrant pain in March 1996.  X-rays revealed a 10-millimeter 
(mm) calcified granuloma of the liver, or lung or a calcified 
gallstone.  An ultrasound was ordered in order to determine a 
diagnosis.  The ultrasound revealed several areas of 
calcification in the liver, spleen, and right kidney 
suggestive of granulomatous disease.  The right kidney 
calcification was noted to possibly represent a non-
obstructing renal calculus.  The veteran was seen in June 
1996 on two occasions with reports of left side pain.  His 
blood pressure was recorded as 131/82 and 128/79.  He was 
noted to have probable old granulomas of the liver, spleen 
and right kidney of unknown etiology.  Chest x-rays, liver 
function tests, and total bilirubin were noted to be normal.  
Chest and left rib x-rays obtained in January 1997 revealed 
no rib abnormality and a few scattered calcified granulomas 
in the spleen and liver, probably histoplasmosis.  The 
veteran's separation examination dated in December 1997 noted 
that the veteran's blood pressure was up and down.  Chest x-
rays obtained in December 1997 in conjunction with the 
veteran's separation from service were noted to be normal.

The veteran was afforded several VA examinations in March 
1999.  An ophthalmologic examination revealed no evidence of 
ocular pathology.  A general examination also performed in 
March 1999 revealed no lesions to the veteran's face or 
hairline.  His pupils were equal, round, and reactive to 
light.  Blood pressure was listed as 120/82.  His lungs were 
clear in the anterior and posterior fields.  Cardiovascular 
examination revealed regular rate and rhythm, S1 and S2, 
without murmur.  Pedal pulses were 2+ and equal bilaterally.  
The veteran reported aching in his right ankle associated 
with cold temperatures.  Examination of the abdomen revealed 
positive bowel sounds and no organomegaly.  The veteran had 
some tenderness over his lower rib margin with direct 
pressure and in the left upper quadrant.  Range of motion in 
the right ankle was to 20 degrees.  Plantar flexion on the 
right was to 40 degrees.  He had some positive crepitus with 
range of motion in the right ankle.  No instability was 
noted.  X-rays of the right ankle revealed a single bony 
excrescence in the lateral portion of the distal tibia 
representing old trauma or an exostosis.  Acute fracture, 
dislocation, or other bony abnormality was not demonstrated.  
Soft tissue swelling and effusion was not seen.  The 
examiner's diagnoses included history of granuloma disease 
involving the liver without any abnormal liver function 
tests, history of right ankle injury resulting in chronic 
change, intermittent elevated high blood pressure, not 
elevated at the time of the examination, intermittent heart 
palpitations of unknown etiology with negative workups in the 
past, and bilateral pes planus.

Private treatment records from University Hospital and Clinic 
dated in June 2000 revealed that the veteran was seen for 
bilateral ankle pain and swelling, left greater than right.  
X-rays of the right ankle revealed no significant bony 
abnormalities.  

Also associated with the claims file are VA outpatient 
treatment reports dated from April 2001 to January 2003.  In 
April 2001 the veteran was noted to have regular heart rate 
and rhythm with no murmurs.  He was noted to have a normal 
gait.  His blood pressure was listed as 138/90.  In August 
2002 the veteran was noted to have normal heart rate and 
rhythm.  His blood pressure was recorded as 124/81.  He 
reported swelling, blurred vision, and yellowish drainage in 
his left eye.  The veteran was diagnosed with myokymia in 
January 2003.  The examiner recommended that he decrease his 
caffeine intake.  His blood pressure was recorded as 132/87.  
The veteran was noted to be dissatisfied with shoes and 
inserts in January 2003.  He requested new shoes and inserts.  
He was noted to have regular heart rate and rhythm.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including hypertension and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Ankle Injury

In this case, service medical records reveal that the veteran 
twisted his right ankle playing basketball in June 1991.  An 
x-ray revealed no fracture or dislocation.  Soft tissue 
swelling was noted about the ankle joint.  An exostosis was 
evident on the superior aspect of the talus and on the medial 
aspect of the tibia.

The Board observes that, on subsequent VA examination in 
March 1999, the veteran complained of aching pain associated 
with cold temperatures.  X-rays of the right ankle revealed a 
single bony excrescence in the lateral portion of the distal 
tibia representing old trauma or an exostosis.  Acute 
fracture, dislocation, or other bony abnormality was not 
demonstrated.  Soft tissue swelling or effusion was not seen.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's exostosis of the right distal tibia as likely 
as not had its origin during his period of active military 
service.  Accordingly, service connection for that disability 
is in order.  (No other ankle disability has been diagnosed.)

Heart Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In this case, the service medical 
records reveal that the veteran was seen for chest pain and 
shortness of breath on one occasion in service.  He was seen 
for heart palpitations on several occasions in service.  
However, in August 1983, an EKG and blood work were noted to 
be normal.  A chest x-ray obtained in October 1989 revealed 
no evidence of active inflammatory disease.  The cardiac 
silhouette was normal with no evidence of chamber 
enlargement.  The mediastinum, great vessels, pleura, 
diaphragms, and bony thorax were unremarkable.  A Holter 
report was obtained in February 1991 and revealed occasional 
ventricular ectopic beats but was otherwise normal.  In April 
1992, a chest x-ray revealed no acute cardiopulmonary 
process.  The heart was not remarkable in size or shape.  In 
April 1994, a Holter report revealed episodes of sinus 
arrhythmia with no significant dysrhythmia.  Examination and 
EKG were noted to be normal.  Another followup in April 1994 
revealed that Holter, chem 20, and thyroid function tests 
were all normal.  The examiner said that the Holter did not 
reveal significant tachyarrhythmias.  Occasional premature 
ventricular contractions were seen.  Chest x-rays obtained in 
December 1997 were noted to be normal.  The veteran's 
separation examination was negative for any reference to a 
heart disability.  The VA examiner reported that the veteran 
experienced intermittent heart palpitations of unknown 
etiology with negative workups in the past.  The post-service 
medical records do not show any complaints related to 
irregular heartbeats, heart rate, or heart rhythm.  In short, 
the evidence fails to show that the veteran has a current 
heart disability.  He has had varied symptoms, but no 
clinical investigation has disclosed a currently diagnosed 
disability.  Absent such disability, service connection may 
not be granted.

Granulomas of the Liver and Spleen

In this case, service medical records reveal that the veteran 
had left side pain and left upper quadrant pain in March 
1996.  X-rays revealed a 10-millimeter calcified granuloma of 
the liver, or lung or a calcified gallstone.  An ultrasound 
was ordered in order to determine a diagnosis.  The 
ultrasound revealed several areas of calcification in the 
liver, spleen, and right kidney suggestive of granulomatous 
disease.  The right kidney calcification was noted to 
possibly represent a non-obstructing renal calculus.  The 
veteran was seen in June 1996 on two occasions with reports 
of left side pain.  He was noted to have probable old 
granulomas of the liver, spleen and right kidney of unknown 
etiology.  Chest x-rays, liver function tests, and total 
bilirubin were noted to be normal.  Chest and left rib x-rays 
obtained in January 1997 revealed no rib abnormality and a 
few scattered calcified granulomas in the spleen and liver, 
probably histoplasmosis. 

The Board observes that, on subsequent VA examination in 
March 1999, the veteran was diagnosed with a history of 
granuloma disease involving the liver without any abnormal 
liver function tests.

Based on the aforementioned, the Board is of the opinion that 
the calcified granulomas in the liver and spleen as likely as 
not had their origin during the veteran's period of active 
military service.  Accordingly, service connection for that 
disability is in order.  

Hypertension

Here, there is no medical evidence of current diagnosis of 
hypertension.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The veteran had numerous readings in service which were all 
normal or slightly above normal.  He was never diagnosed with 
hypertension in service.  In fact, the service medical 
records reveal that in November 1994, after a five-day blood 
pressure check, an examiner said that the veteran did not 
have hypertension.  Furthermore, at the VA examination in 
March 1999 the examiner reported that the veteran's blood 
pressure was not elevated at the time of the examination.  
Finally, VA outpatient treatment reports reflect that the 
veteran's blood pressure was normal or slightly above normal 
for the time period from April 2001 through January 2003.  In 
other words, hypertension has not been diagnosed.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2005) (hypertension 
must be confirmed by readings taken two or more times on at 
least three different days).  It has certainly been suspected 
and the veteran has been evaluated because of the suspicion, 
but it has not been clinically confirmed.  Additionally, the 
veteran has not submitted any evidence to indicate that he 
has a diagnosis of hypertension.  Absent a current diagnosis, 
an award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.



Residuals of a Left Eye Injury

The service medical records reveal that the veteran sustained 
a laceration to the left eyebrow in December 1990.  He did 
not lose consciousness.  No foreign bodies were observed.  
Sutures were placed to close the wound.  The veteran was seen 
for a followup for his left brow laceration in January 1991.  
The examiner noted that there was no sign of infection and 
all sutures were intact.  The veteran's December 1997 
separation examination was negative for any reference to 
residuals of an injury to the left eye itself.  The March 
1999 ophthalmologic examination revealed no evidence of 
ocular pathology.  A VA general examination also performed in 
March 1999 revealed no lesions to the veteran's face or 
hairline.  His pupils were equal, round, and reactive to 
light.  VA outpatient treatment reports indicate that the 
veteran reported swelling, blurred vision, and yellowish 
drainage in his left eye.  The veteran was diagnosed with 
myokymia in January 2003.  It appears that the examiner 
attributed the muscle twitching to caffeine intake.  It was 
not linked to any in-service injury.  

As noted above, the service medical records indicate that the 
veteran sustained a laceration to the left brow.  As noted 
above, while the veteran was diagnosed with myokymia in 
January 2003, there is nothing in the record to indicate that 
this disability is related to the laceration to the left brow 
he sustained in service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection.  

Pes Planus

The veteran contends that he suffers from pes planus which is 
traceable to his military service.  The veteran's SMRs are 
negative for any treatment for or diagnosis of pes planus.  

The evidence of record indicates that the veteran was 
diagnosed with pes planus at the time of his VA examination 
in March 1999.  The veteran's diagnosis was not related to 
his active military service.

The absence of a medical opinion establishing a nexus between 
the veteran's diagnosis of pes planus and his period of 
military service is telling.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection.  

The Board notes that the veteran has alleged that he has a 
heart disability, hypertension, residuals of an injury to the 
left eye, and pes planus which are related to service.  While 
the veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a heart disability, hypertension, 
residuals of an injury to the left eye, or pes planus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in April 1998, prior to 
enactment of the VCAA.  The RO wrote to the veteran in April 
2003 and informed him of the evidence he needed to 
substantiate his claims of service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had current disabilities and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO wrote a followup letter to the 
veteran in March 2004.  The veteran was again informed of the 
evidence needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had current 
disabilities and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was afforded VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a heart disability, hypertension, 
residuals of an injury to the left eye, or pes planus should 
be granted.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, except by way of unsupported 
allegation, there is no indication that the veteran has a 
heart disability, hypertension, residuals of an injury to the 
left eye, or pes planus that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for exostosis of the right 
distal tibia is granted.

Entitlement to service connection for granulomas of the liver 
and spleen is granted.

Entitlement to service connection for a heart disability, 
hypertension, residuals of an injury to the left eye, or pes 
planus is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Service Connection for Residuals of Allergic Reaction

The veteran's service medical records reflect that the 
veteran was seen during the 1990s on several occasions for 
allergic reactions resulting in hives and shortness of 
breath.  An examiner noted in the medical records that the 
reactions could be related to consumption of seafood but on 
one occasion the reaction occurred after exercise and on 
another occasion after putative exposure to radiation.  The 
exact precipitating cause was unknown but each reaction was 
noted to be progressively worse.  

The veteran was afforded a VA examination in March 1999.  The 
veteran reported that he started getting hives after he 
worked on some radioactive materials in 1987.  He said that 
since that time exposure to shellfish precipitated the hives.  
He reported that at times he sought emergency room care 
secondary to shortness of breath and was treated with 
steroids.  Other than shellfish, the veteran was unable to 
identify what precipitated the occurrence of hives.  The 
examiner opined that the veteran had hives directly related 
to shellfish exposure, intermittent in nature, requiring 
intervention for anaphylactic type reactions.  

The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  The examiner failed 
to provide an opinion on whether the veteran's allergic 
reactions were a developmental defect and if they are not 
considered developmental whether they are related to the 
veteran's period of service.  Additionally, the RO did not 
secure any emergency room records documenting the above-noted 
treatment for allergic reactions.  In order to obtain more 
definitive evidence on the nature of any allergy and on its 
relationship to military service, a remand is required.



Increased Ratings

An appeal to the Board consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002); 38 C.F.R. § 20.200 (2005).  A 
notice of disagreement must be filed within one year from the 
date of mailing of the notice of the determination.  38 
U.S.C.A. § 7105(b)(1) (West 2002); see also 38 C.F.R. 
§ 20.201 (2005).  A substantive appeal must be filed within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. 
§§ 20.302(b), 20.303 (2005); see also 38 C.F.R. § 20.202 
(2005).  The Board does not have jurisdiction over an issue 
for which an appeal has not been timely perfected.  See 38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. §§ 3.104, 3.105 (2005) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  If 
a claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Regardless of the 
particular form, a substantive appeal must "either indicate 
that the appeal is being perfected as to all . . . issues or 
must specifically identify the issues appealed."  In 
addition, a substantive appeal must "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 C.F.R. 
§ 20.202 (2005); see also 38 U.S.C.A. § 7105(d)(3) (West 
2005).

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2005).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case to 
perfect an appeal, even if the additional 60-day period would 
extend the expiration of the original appeal period.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

In the present case, the veteran submitted a substantive 
appeal in March 2000 indicating that he desired to pursue an 
appeal for all issues.  However, the statement of the case to 
which his appeal was directed had been limited by the RO to 
the claims of service connection for residuals of a right 
ankle injury, a heart disability, granulomas of the liver and 
spleen, hypertension, residuals of an allergic reaction to 
shellfish, residuals of a left eye injury, and pes planus.  
The statement of the case that preceded the March 2000 
substantive appeal did not address the issues of higher 
initial ratings for residuals of a fractured left ankle, 
post-operative left mastectomy and tinea barbae, and 
consequently could not provide the notice that must precede 
the filing of a substantive appeal as required by 38 C.F.R. 
§ 20.200.  

As noted in the introduction to this decision, a statement of 
the case on the question of entitlement to higher ratings for 
residuals of a fractured left ankle, post-operative left 
mastectomy and tinea barbae was not issued until April 2000.  
In December 2003 the veteran submitted a statement indicating 
he wished to pursue his appeal.  The December 2003 statement 
from the veteran and subsequently prepared statements by his 
representative may be construed as a substantive appeal.  
However, it appears that such statements were submitted after 
the time period allowed for filing a substantive appeal had 
passed.

Consequently, at first glance, it would appear that the 
veteran has not filed a timely appeal in accordance with 38 
C.F.R. §§ 20.302(b), 20.303.  However, VA outpatient 
treatment records have been obtained by the RO.  This raises 
the possibility that VA records pertinent to the issues on 
appeal were created or maintained by VA during the appeal 
period--within the time period for filing a substantive 
appeal.  If so, the existence of such records would extend 
the appeal period until 60 days after issuance of a 
supplemental statement of the case (SSOC) addressing such 
pertinent evidence.  VAOPGCPREC 9-97; Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA adjudicators have constructive 
knowledge of VA generated records).  In order to ascertain 
whether any such evidence exists, and so that the veteran may 
be apprised of this timeliness issue and given an opportunity 
to present evidence on this point, a remand is required.  The 
case is REMANDED for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess records pertinent to his 
claim for service connection for 
allergic reactions.  With any 
necessary authorizations from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran that have not been 
secured previously.  These should 
include records from emergency rooms 
where the veteran has sought 
treatment for his allergic 
reactions.

2.  The veteran's claims file should 
be sent to the March 1999 VA 
examiner in order to obtain an 
opinion on whether the veteran's 
allergic reactions are developmental 
in nature.  If the examiner 
determines that the allergic 
reactions are not developmental in 
nature, he should be requested to 
provide an opinion as to whether any 
residual allergic reactions are 
related to the veteran's service.  
(If the March 1999 examiner is no 
longer available, an examination 
should be scheduled.  The examiner 
should review the file, examine the 
veteran and address the questions 
above.)

3.  The RO should contact the 
veteran and request that he submit 
the names, addresses and approximate 
dates of treatment by VA providers 
who may have treated or evaluated 
his residuals of a fractured left 
ankle, post-operative left 
mastectomy and tinea barbae.  The RO 
should obtain copies of all records 
not already in the claims folder 
from any VA medical facility 
identified by the veteran.  If any 
search for records is negative, that 
fact should clearly be documented in 
the veteran's claims file.

4. The veteran should be given the 
opportunity to supplement the record 
on appeal, and to present evidence 
and/or argument as to the timeliness 
of appeal issue addressed above, 
namely whether a timely substantive 
appeal was submitted following an 
April 2000 statement of the case on 
the issues of increased ratings for 
denial of an increased rating for 
residuals of a fractured left ankle, 
post-operative left mastectomy, and 
tinea barbae.

5. The RO should undertake any 
additional development it deems 
necessary.  Thereafter, the RO 
should re-adjudicate the issues, 
specifically addressing the issue of 
timeliness of the appeal.  If any 
benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental statement 
of the case.  The SSOC should, among 
other things, contain a summary of 
the pertinent facts and a summary of 
the laws and regulations applicable 
to the proper filing of appeals, 
with appropriate citations 
(including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 
20.302).  See 38 C.F.R. §§ 19.29, 
19.31 (2005).  If additional 
pertinent evidence is received from 
a VA source, and the evidence is 
such that it requires extension of 
the appeal period, see VAOPGCPREC 9-
97, the veteran should be instructed 
as to the time limit for filing an 
appeal after issuance of the SSOC 
that addresses the newly discovered 
pertinent VA records.

After the veteran and his representative have been given an 
opportunity to respond to any SSOC, the claims folder should 
be returned to this Board for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


